 

ave rent aay: eee EO
eee a nade a ALE OE et PD rer ae ridatite

| USDC Sy

SOCUM ENT

UNITED STATES DISTRICT COURT {DOC JRE ALLY PILED

SOUTHERN DISTRICT OF NEW YORK [BLECTROMNAALLY Pine

noo - 5-555-555-5555 == 5-5 - == ---- x a amen ee eee
DATE FRAG

 

 

 

ANTHONY MEDINA, i

Plaintiff, 15 Civ. 1955 {LAP)

~against-— ORDER

 

NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY SUPERVISION,
et al.,

Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

The parties in the above~captioned matter having reached a
settlement agreement to be so ordered by the Court, and having
agreed upon the amount DOCCS will pay Plaintiff, Anthony Medina,
subject to the provisions of the settlement agreement and order,
and having agreed that same shall be made payable to Plaintiff
Anthony Medina by means of the Anthony Medina Supplemental Needs
Trust in accordance with NY EPTL 7+1.12, and the proposed trust
having been submitted to this Court for approval, and

NOW, upon the filing and reading of the papers for both
parties, and in particular the proposed supplemental needs
trust, the Court finds that Anthony Medina, the Beneficiary, is
a disabled person as defined in Social Security Act, § 1614(a),
and 42 U.S.C. § 1382({a) (3); and that it would be in the best

interests of the Beneficiary for this Court to enter an order

 
and decree establishing the “Anthony Medina Supplemental Needs
Trust,” as specified in 42 U.S.C. § 1396p(d) (4), as amended
August 10, 1993, by the Revenue Reconciliation Act of 1993, Pub.
L. 103-55.

TT IS THEREFORE ORDERED AND DECLARED, that the proposed
Anthony Medina Supplemental Needs Trust is approved and
established for the benefit of Anthony Medina, a disabled

person.

SO ORDERED.

Dated: New York, New York
January 27, 2020

 

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
